DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments have been considered but are moot in view of the 35 USC 112(b) rejection as follows.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 reciting “a region on which the antenna element is mounted on includes at least a part of the peripheral portion” is indefinite, since it’s unclear how the antenna element (e.g., 21 in Fig. 1 of the invention) merely includes “at least a part of the peripheral portion.” In Fig. 3 of the invention, the circuit board 11 has a central portion X and a peripheral portion Y positioned outside of the central portion. Antenna element 21, as depicted in Fig. 1, is mounted on a region that includes both the central portion X and at least a part of the peripheral portion. 
As such, for purposes of examination, the indefinite clause will be interpreted as --a region on which the antenna element is mounted on includes the central portion and at least a part of the peripheral portion--. 
Claim 1 reciting “the dielectric layer has a relative dielectric constant lower than a relative dielectric constant of the base material layer” is indefinite, since scope of two instances of “a relative constant” cannot be ascertained. For purposes of examination, this clause will be interpreted as --the dielectric layer has a first relative dielectric constant lower than a second relative dielectric constant of the base material layer--. 
Claims 3, 5 and 7 are rejected for depending therefrom. 
There should be a clear recitation of interrelated structure in order to provide a complete and operable substrate (antenna). 

Allowable Subject Matter
Claims 1, 3, 5 and 17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, none of the prior art shows, teaches or fairly suggests the features of the circuit board includes a dielectric layer configuring the one main surface, and a base material layer configuring the other main surface, the dielectric layer has a first relative dielectric constant lower than a second relative dielectric constant of the base material layer, the dielectric layer has a central portion in contact with the base material layer, and a peripheral portion positioned outside of the central portion, and a region on which the antenna element is mounted on includes the central portion and at least a part of the peripheral portion.
Claims 3, 5 and 17 depend therefrom. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASAN Z ISLAM whose telephone number is (571)270-1719. The examiner can normally be reached Mon-Fri 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAMEON LEVI can be reached on (571)272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HASAN ISLAM/Primary Examiner, Art Unit 2845